Exhibit 10.4

 

FOURTH AMENDMENT TO COMPENSATION AND NON-COMPETITION AGREEMENT

 

This amendment (“Amendment”) dated as of the 10th of January, 2006, amends that
certain Compensation and Non-Competition Agreement (the “Agreement”) between
Regis Corporation, a Minnesota corporation (hereinafter referred to as the
“Corporation”) and Myron Kunin (hereinafter referred to as “Employee”), dated
May 7, 1997, as amended by amendments dated November 21, 1997, February 9, 2000
and May 28, 2004.

 

WHEREAS, the Alberto-Culver Company, a Delaware corporation (“Distributing”),
Sally Beauty Company, Inc., a wholly-owned subsidiary of Distributing
(“Spinco”), the Corporation and a wholly owned subsidiary of the Corporation,
propose to enter into certain agreements pursuant to which (i) Distributing will
distribute all of the shares of Spinco common stock to the stockholders of
Distributing and (ii) the Corporation (or an affiliate of the Corporation) and
Spinco will merge and the Corporation will issues shares of its common stock to
the former stockholders of Spinco (collectively, the “Transactions”); and

 

WHEREAS, in connection with the Transactions, Employee and the Corporation wish
to enter into this Amendment.

 

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
agreements hereinafter contained and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1.     All capitalized terms used and not defined in this Amendment shall have
the meanings given to them in the Agreement.

 

2.     In order to resolve all issues that could arise with respect to the
Agreement by reason of the Transactions, the Employee, on behalf of the Employee
and any person claiming through the Employee, and the Corporation hereby agree
that the Transactions, however effected, shall not be deemed, singly, in the
aggregate, or in combination with any other event, to constitute a Change in
Control for purposes of the Agreement.  Accordingly, the payments and benefits
to which the Employee would be entitled under the Agreement as a result of a
Change in Control shall not become due or payable to the Employee as a result of
the Transactions.

 

3.     In consideration for entering into this Amendment, the parties agree that
if (a) the Corporation terminates the Employee’s employment without Cause on or
before the second anniversary of the closing date of the Transactions, and (b) a
Change in Control has not occurred during such two-year period, then the
Employee shall be entitled to receive, in a lump sum payable six months after
the date of such employment termination, a payment in an amount equal to
$20,000.  Such amount shall be in addition to the continued payment of the
Employee’s annual compensation following employment

 

--------------------------------------------------------------------------------


 

termination as provided by Sections 2 and 3 of the Agreement, disregarding
Section 7 thereof.

 

4.     The Agreement is hereby amended by adding the following paragraph 8
thereto:

 

8.             Compliance with Section 409A

 

All amounts payable under this Agreement are intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be subject to amendment by the Corporation without any further action
required on the part of Kunin to the extent the Corporation deems necessary and
desirable in its sole discretion to avoid any tax or penalty under such
Section 409A.  If on the date of separation from service with the Corporation
and all corporations or entities with which the Corporation would be considered
a single employer under subsections (b) and (c) of Section 414 of the Code,
Kunin is a “specified employee” (as defined in Section 416(i) of the Code) of a
publicly traded company, determined as of December 31 of each calendar year and
applied as of April 1 following such determination in accordance with
Section 409A of the Code and the guidance issued by the Department of the
Treasury with respect to the application of such Section 409A, the payment of
the benefits payable under the Agreement that fall within the definition of
“deferred compensation,” as such term is applied under such Section 409A, shall
commence as of the first day on which payment could be made without triggering
any tax or penalty under such Section 409A.

 

5.     Except as set forth in this Amendment, all terms of the Agreement shall
remain in full force and effect.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date above first written.

 

 

REGIS CORPORATION

 

 

 

 

By:

/s/ Eric Bakken

 

 

Name: Eric Bakken

 

 

Title: Vice President

 

 

 

 

/s/ Myron Kunin

 

Myron Kunin

 

--------------------------------------------------------------------------------